PER CURIAM.
The petition of the Florida Bar to amend Florida Bar Integration Rule, article IX, section 13, entitled “Compensation and Expenses”, is granted, and the following rule is hereby adopted:
ARTICLE IX
FISCAL CONTROL



*97913. Compensation and Expenses. No member of the Board of Governorsr-and no member or officer of The Florida Barv other than the Executive Director and the employees- of The Florida Bar, and except as may be-authorized pursuant to Article XI hereof; shall receive compensation, but any sueh-person may, with the approval of the Board of Governors, be reimbursed for reasonable expenses incurred in the performance of services for The Florida Bar. (Words in struck through type are deletions from the existing rule.)
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ALDERMAN and MCDONALD, JJ., concur.